DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated November 30, 2020. Applicant amended claims 1-4, 9, 11, 13-15, 17-20, 23, and 25-27. Applicant previously canceled claims 5, 7, 8, 10, 21, 22, and 24. Claims 1-4, 6, 9, 11-20, 23, and 25-27 are pending.
Applicant's arguments with respect to Claims 1-4, 6, 9, 11-20, 23, and 25-27 have been considered and are persuasive. The previous rejections are withdrawn. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103 as discussed below in view of the new grounds of rejection over Kura et al. (U.S. Publication 2007/0112250) as necessitated by the amendment.

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant has amended Claims 1 and 2 and the previous rejection under 35 U.S.C. 112(b) is withdrawn.
Claims 1-4, 6, 9, 11-20, 23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "between" in claims 1 and 17 is a relative term which renders the claim indefinite.  The term "between" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of The term “between” is dependent on directionality, however the endoscope is inserted into the flexible overtube longitudinally, such that it is unclear as to the directionality of how the first inflatable balloon is between the overtube and the endoscope, and the overtube is between the second inflatable balloon and the endoscope.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant has amended the claims and the previous rejection under 35 U.S.C. 103 are withdrawn.
Claims 1-4, 6, 9, 11-20, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sinai et al. (U.S. Publication 2010/0240955, hereinafter “Sinai”) and in further view of Kura et al. (U.S. Publication 2007/0112250, hereinafter “Kura”).
As to Claims 1 and 2, Sinai discloses in various embodiments that are obvious variants of one another an endoscopic device comprising:
a flexible overtube (100) in [0091] and Figs. 1A-1H adapted to fit over at least a section of an outer surface of an endoscope “medical instrument” in [0090] and “endoscope” in [0104];
a first inflatable balloon (118) in [0091] attached to an inner surface of the overtube, whereby, upon insertion of the endoscope within the overtube; and
a second inflatable balloon (109) in [0091] of one or more second inflatable balloons, the second inflatable balloon attached to an outer surface of the overtube, whereby, upon insertion of the endoscope within the overtube the overtube is disposed between the second inflatable balloon and the endoscope.
However, Sinai does not specifically disclose that the first inflatable balloon is disposed between the overtube and the endoscope. Kura teaches in the analogous field of endeavor of medical endoscopy that a balloon (391) in [0317] and Fig. 57 can be positioned between an overtube and endoscope in order to fix a relative position as described in [0318]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the balloons of Sinai to be either positioned internally or externally relative to the overtube as obvious equivalent alternatives to anchor the relative positioning of (Kura, [0318]).
As to Claim 3, Sinai discloses the device of claim 1, further comprising a first tubing the upper two tubes (128) in [0092] and Fig. 1A that is in fluid communication with the first inflatable balloon and a second tubing the lower tube (128) in [0092] and Fig. 1A that is in fluid communication with the second inflatable balloon, wherein the first tubing and the second tubing allow for independent inflation or deflation of the first inflatable balloon and the second inflatable balloon, respectively, with a fluid in [0018].
As to Claim 4, Sinai discloses the device of claim 3, wherein at least one of:
(a) the first tubing and the second tubing are independently attached to the outer or inner surface of the overtube;
(b)    the first tubing and the second tubing are independently in fluid communication with at least one pump system;
(c)    the first tubing and the second tubing are independently fillable with a gas or a fluid in [0018]; and
(d)    the first tubing and the second tubing are independently fillable with air (a tube inherently having a lumen fillable with air and also explicitly disclosed in [0018]).
As to Claim 6, Sinai discloses the device of claim 4, wherein in (b) the at least one pump system is located in the overtube or is external to the endoscopic device (at the other end of supply tubes (128)).
As to Claim 9, Sinai discloses the device of claim 1, wherein the first inflatable balloon and the second inflatable balloon are each made of at least one material selected from a group consisting of polydimethylsiloxane (PDMS), LDPE, latex, pebax, silicone, polyethylene terephthalate (PET or PETE), nylon, polyurethane and any other thermoplastic elastomers in [0098].
As to Claim 11, Sinai discloses the device of claim 1, wherein an outer surface of the first inflatable balloon and an outer surface of the second inflatable balloon each comprises friction elements (604) in [0117] in Figs. 6A-6D
As to Claim 12, Sinai discloses the device of claim 11, wherein the friction elements comprise micro-patterned structures as shown in Figs. 6A-6D.
As to Claim 13, Sinai discloses the device of claim 1, wherein at least one of the first inflatable balloon and the second inflatable balloon contain granular packing (granular packing being optional and not needed when filled with fluid or air).
As to Claim 14, Sinai discloses the device of claim 13, wherein the at least one of the first inflatable balloon and the second inflatable balloon further contains a fluid in [0018].
As to Claim 16, Sinai discloses the device of claim 2, wherein inflating the first inflatable balloon anchors the overtube to the endoscope as shown in Figs. 7A and 7B as described in [0119].
Claims 17-20, 23, 25, and 26 substantially recite the limitations of claims 1-4, 6, 9, 11-14, and 16 in method form, and are similarly rejected.

Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sinai and Kura and in further views of Astarci et al. (U.S. Publication 2015/0088246, hereinafter “Astarci”).
As to Claims 15 and 27, Sinai does not specifically disclose an end cone. Astarci teaches an end cone (50) in [0038] and Figs. 14-20 that surrounds at least a section of the outer surface of the endoscope,
wherein the end cone is located between a distal tip of the endoscope and the second inflatable balloon (70) in [0052],
wherein a first edge of the end cone is positioned next to the second inflatable balloon, a diameter of the end cone at the first edge being substantially equal to a diameter of the second inflatable balloon when uninflated, and
wherein a diameter of a second edge of the end cone is substantially the same diameter as a diameter of the endoscope as shown in Figs. 14-20.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the device of Sinai with an end cone as taught by Astarci in order to allow for procedures involving endovascular excision (Astarci, [0001]) while fulfilling the same function.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795